Case 1:20-cv-00777-LDH-RML Document 12 Filed 12/22/20 Page 1 of 1 PageID #: 71




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TYHESSIA MCMILLAN, individually and on behalf
of all others similarly situated,
                                       Plaintiff,              ORDER ADOPTING REPORT
                                                                AND RECOMMENDATION
                           v.
                                                                   20-CV-777 (LDH) (RML)
TATE & KIRLIN ASSOCIATES, INC.,
                                       Defendant.

LASHANN DEARCY HALL, United States District Judge:

       On December 1, 2020, Magistrate Judge Robert Levy issued a Report and

Recommendation recommending that this Court grant Plaintiff’s motion for default judgment

and award Plaintiff $500 in statutory damages, $3,611 in attorney’s fees, and $465 in costs. The

parties were given until December 15, 2020, to file objections to the Report and

Recommendation. No objections have been filed. Where no objections to a Report and

Recommendation have been filed, “the district court need only satisfy itself that there is no clear

error on the face of the record.” Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd.,

812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York, 160 F. Supp. 2d 606,

609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the Report and

Recommendation for clear error and, finding none, hereby adopts Magistrate Judge Levy’s

Report and Recommendation in its entirety as the opinion of the Court. Accordingly, Plaintiff’s

motion for default judgment is GRANTED. Plaintiff is awarded a total of $4,576, representing

$500 in statutory damages, $3,611 in attorney’s fees, and $465 in costs.

                                                        SO ORDERED:

Dated: Brooklyn, New York                               /s/ LDH
       December 22, 2020                                LASHANN DEARCY HALL
                                                        United States District Judge


                                                    1
